Citation Nr: 9934827	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-04 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
corneal abrasion of the right eye.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for diabetes mellitus 
as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the benefits sought 
on appeal.  The veteran, who had active service from December 
1966 to December 1969, appealed that decision to the Board. 

The issues of entitlement to service connection for PTSD and 
for diabetes mellitus as secondary to PTSD will be discussed 
in the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence establishing that the 
veteran currently suffers from residuals of a corneal 
abrasion of the right eye. 

2.  The veteran has been diagnosed with PTSD based on several 
reported in-service stressors. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a corneal abrasion of the right eye is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence that each of his claims is 
well grounded.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable; rather, it is 
a plausible claim, properly supported with evidence.  See 38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the claim must fail.  See Slater v. Brown, 
9 Vet. App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 
563, 568 (1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

I.  Residuals of a Corneal Abrasion of the Right Eye

Initially, the Board notes that the August 1997 rating 
decision on appeal erred by characterizing the issue as 
service connection for residuals of an injury to the left 
eye.  This mistake was corrected in a supplemental statement 
of the case issued in June 1998, which recognized that the 
veteran was seeking service connection for residuals of an 
injury to the right eye.  Therefore, the issue of entitlement 
to service connection for a disability of the left eye is not 
before the Board.

Service medical records show that the veteran was treated for 
a corneal laceration of the right eye in March 1968.  A 
foreign body was removed from the right eye and both eyes 
were patched.  No residual disability was shown, however, as 
the remainder of the service medical records made no further 
reference to the right eye. 

More importantly, the Board finds that no competent evidence 
has been submitted which indicates that the veteran currently 
suffers from any residuals of that injury.  The only post-
service medical evidence of record includes VA outpatient 
treatment reports dated from 1996 to 1997, which are negative 
for any complaint, treatment of finding for problems 
associated with the right eye.  Indeed, the only evidence of 
a current right eye condition is the veteran's own lay 
statements submitted in support of his claim.  However, the 
Court has clearly stated that where, as in this case, the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  Since 
the record does not show that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis pertaining to an eye 
condition, his lay statements cannot serve as a sufficient 
predicate upon which to find his claim for service connection 
to be well grounded.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)). 

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim of entitlement to service connection for 
residuals of a corneal abrasion of the right eye, and that 
the claim must be denied on that basis.  See Epps, 126 F.3d 
at 1468; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that in the absence of evidence of a currently 
claimed condition, there can be no valid claim).  Therefore, 
the VA has no further duty to assist the veteran in 
developing the record to support this claim.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").

The Board is also unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground this 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The 
Board views the above discussion as sufficient to inform the 
veteran of the elements necessary to present a well-grounded 
claim for the benefit sought, and the reasons why the current 
claim has been denied.  Id.

II.  Post-Traumatic Stress Disorder

The Board finds that the veteran has submitted a well-
grounded claim for service connection for PTSD.  A well-
grounded service connection claim for PTSD has been submitted 
when there is "[1] medical evidence of a current [PTSD] 
disability; [2] lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997); 38 C.F.R. § 3.304(f) (1998).  
The determination of the sufficiency (but not the existence) 
of a stressor is subsumed in the PTSD diagnosis, and is 
exclusively a medical determination for mental-health 
professionals, who are "experts" and "presumed to know the 
DSM requirements applicable to their practice and to have 
taken them into account in providing a PTSD diagnosis."  
Cohen, 10 Vet. App. at 140.

In reaching this determination, the Board has considered the 
veteran's reported stressors, presumed credible for purposes 
of this decision, and a May 1998 VA examination report 
containing a diagnosis of PTSD based on the veteran's alleged 
stressors.  As such, the veteran's claim for service 
connection for PTSD is well grounded, thereby triggering the 
VA's duty to assist under 38 U.S.C.A. § 5107(a).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for residuals of a corneal abrasion of the right 
eye is denied. 

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded. 


REMAND

The Board notes that the listing of decorations and awards on 
the veteran's DD Form 214 does not include the Purple Heart, 
the "V" Device, or any other award indicating that the 
veteran had engaged in combat.  The veteran's service 
personnel records also do not show that the veteran engaged 
in combat with enemy forces.  Under these circumstances, the 
Board notes that the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressors.  Nothing in Cohen negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); see also, 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(f).

The Board notes that the diagnosis of PTSD contained in the 
May 1998 VA examination report is based on a history of 
service provided by the veteran to the examiner.  In 
particular, the veteran claimed that he had experienced 
numerous stressful events while working as heavy equipment 
operator at Northwest Phu Chong.  Although not documented in 
any records, the veteran claimed that he saw dead bodies and 
body parts while digging up tunnels occupied by the Viet Cong 
with a bulldozer, and that helicopters were shooting all 
around him while he was working.  The veteran also related 
the incident in which a piece of metal got caught in his 
right eye.  He explained to the examiner that he was unable 
to see at the time, but heard shooting going on all around 
him while being transferred to the hospital.  The examiner 
concluded that the stressors reported by the veteran 
fulfilled the criteria under DSM-IV for a diagnosis of PTSD.  
In rendering this opinion, the veteran did not point to any 
one particular stressor as the basis for the diagnosis. 

The Board notes that the right eye injury is the only 
stressor verified by the current record.  As noted, a March 
1968 entry from service medical records show that the veteran 
was treated for a corneal laceration of the right eye, which 
was sustained in the line of duty.  None of the other 
stressors mentioned by the veteran, however, have been 
verified by the record.  The Board also notes that it is 
unclear from the May 1998 VA examination report whether the 
incident involving the right eye injury would independently 
support a diagnosis of PTSD. 

Under these circumstances, further development of this 
evidence is necessary.  Such development includes providing 
the stressor information to the United States Armed Services 
Center for Research of Unit Records (USASCRUR), formerly 
known as the U.S. Army & Joint Services Environmental Support 
Group, in an attempt to verify the claimed stressors.  Before 
such information can be provided, however, the VA must submit 
a comprehensive statement containing as much detail as 
possible regarding all alleged in-service stressors.  Thus, 
the veteran should be requested to provide more details 
concerning his claimed in-service stressors.

Finally, since the veteran claims that his diabetes mellitus 
is secondary to his PTSD, this issue is "inextricably 
intertwined" with the issue of service connection for PTSD.  
See Bagwell v. Brown, 9 Vet. App. 337, 339-40 (1996), citing 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).  Therefore, this 
issue should be remanded to the RO for all necessary action 
and adjudication following its decision on the  issue of 
service connection for PTSD.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request the veteran 
to provide a comprehensive statement 
containing as much detail as possible 
regarding all alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during 
service, such as the dates, locations, 
detailed descriptions of events, units 
involved, names of casualties, and 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks, 
units of assignments, or any other 
identifying details. The veteran is 
advised that this information is 
vitally necessary to obtain supportive 
evidence of the stressful events and 
that he must be as specific as 
possible.

2.  Thereafter, the RO should review 
the file and prepare a summary of all 
the claimed stressors.  This summary 
and a copy of the veteran's DD 214 and 
all associated service documents should 
be sent to the USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained from the veteran in response 
to the above request, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the unit 
the veteran was assigned to while 
stationed in Phu Chong.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare 
a report detailing the nature of any 
valid stressor which it has determined 
is established by the record.  If no 
stressor has been verified, the RO 
should so state in its report.  This 
report is then to be added to the 
claims folder.

4.  The RO should then schedule the 
veteran for a VA psychiatric 
examination to determine the diagnosis 
of any and all present psychiatric 
disorders in accordance with DSM-IV.  
All indicated studies, including PTSD 
sub-scales, are to be performed.  The 
RO must provide the examiner the 
summary of any stressors described 
above.  The examiner should be 
instructed that only the incident 
involving the laceration of the 
veteran's right eye, as well as any 
other stressors verified by USASCRUR, 
may be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms.  The 
examiner must also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should 
comment upon the link between PTSD and 
one or more of the in-service 
stressors, including laceration of the 
veteran's right eye and any other found 
to be established by the RO.  The 
report of examination should include 
the complete rationale for all opinions 
expressed.  Copies of all pertinent 
records in the veteran's claims file 
or, in the alternative, the claims 
file, should be made available to the 
examiner for review.

5.  The RO must then review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND, and, if not, 
the RO should implement corrective 
procedures.

6.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for PTSD, as well 
as the claim of entitlement to service 
connection for diabetes mellitus a 
secondary to PTSD.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a supplemental statement of the case, 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 

unfavorable, at this time.  No action is required of the 
veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals







